ROBINSON, Judge,
DISSENTING.
I respectfully dissent.
The predicate in the majority’s rationale is that RU-1 is an unreasonable restriction placed on the applicant’s property. I cannot agree that RU-1 is so different from RU-1Z that its restriction is “so unreasonable as to amount to a confiscation of property”. Miami Beach v Wiesen, 86 So.2d 442 (Fla. 1956). The majority argument would prohibit the County from progressively instituting proper controls in areas zoned too high in the past. This is not like requiring single family use in a neighborhood of high density high-rise apartments. RU 1-Z to RU 1 is only a one step difference.
Cases cited by the majority are distinguishable. Manilow v City of Miami Beach, 213 So.2d 589 (Fla. 3d DCA 1968), concerned an unwillingness of a city to rezone from single family residential to multifamily use property surrounded by commercial and already multifamily uses. In Tollius v City of Miami, 96 So.2d 122 (Fla. 1957), the city had denied a single family lot’s owner a change in zoning to a use other than multi-family in a clearly commercial neighborhood when the applicant’s property was a “veritable island”.
In City of Clearwater v College Properties, Inc., 239 So.2d 515 (Fla. 2d DCA 1970), when property zoned for professional use as opposed to business was surrounded by business property, the Court held
The property owners must show that the application of the zoning ordinance has the effect of completely depriving them of the beneficial use of their property by precluding all uses or the only sole use to which it is reasonably adopted; or that the ordinance has invaded the personal or property right unnecessarily or unreasonably in violation of the Federal or Florida Constitution, 39 So.2d 514, 517.
This is certainly not the case here. Single family is not incompatible with zero lot line residential. The Commission’s decision even premised only on its admission of past mistakes of liberal zoning falls within the fairly debatable parameters. I would deny the petition.
*49POSTMAN, J. concurs
ROBINSON, J., dissenting with written opinion.
REVERSE AND REMAND WITH DIRECTIONS.